DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
There was a typographical error in the acknowledgement of the Terminal Disclaimer included in the previous Office Action (dated 17 June 2021), incorrectly identifying the co-pending application that forms the basis for the disclaimer. The Terminal Disclaimer filed 17 April 2020 disclaims the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing from Application No. 16/657,473 (which subsequently issued as Patent No. 10,633,712).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests determining an age-related parameter of the sample at least partially based on the degree of red blood cell deformity in the sample, as now variously required by claims 1 and 11 or determining that the sample has undergone prolonged exposure to a solution, at least partially based upon the degree of red blood cell deformity within the sample, as variously required by claims 7 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8, 10-18, and 20 (now renumbered for issue as 1-8, 9-17, and 18, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
26 July 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665